Citation Nr: 0800369	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the termination of the veteran's benefits on October 
27, 2004, pursuant to Chapter 1606, Montgomery GI Bill - 
Selected Reserve Educational Assistance Program is proper, 
and whether the overpayment in the amount of $316.80 is 
valid.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served with the United States Army Reserves from 
August 1994 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which terminated the veteran's 
educational assistance benefits effective October 27, 2004, 
pursuant to Chapter 1606 Title 10, United States Code, and 
the RO also determined that the above action created an 
overpayment of $326.40.  In August 2005, the overpayment 
amount was reduced to $316.80.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Following the issuance of the August 2005 statement of the 
case (SOC), the veteran submitted a personal statement along 
with copies of pertinent bank statements which indicate that 
he did not receive payments from VA or the Defense Finance 
and Accounting Service (DFAS) after October 27, 2004.  On 
remand, this additional evidence must be considered.  A 
supplemental statement of the case (SSOC) will be furnished 
if the RO receives additional pertinent evidence after a SOC 
or most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  See 38 C.F.R. § 19.31(b)(1) 
(2007).

Additionally, the Board observes that the June 2005 
termination of educational assistance payments and notice of 
overpayment letter list the amount of overpayment as $326.40.  
Subsequently thereafter, in the August 2005 Statement of the 
Case, the RO noted the amount of $326.40 as the overpaid 
amount under the issue, but indicated in the "Reasons and 
Bases" section of the SOC that the overpaid amount was being 
reduced to $316.80.  The RO reasoned that it can extend the 
veteran's benefits to the end of the term in which he left 
the Selected Reserves, and that it had corrected the previous 
termination date of October 27, 2004 and had now paid the 
veteran through October 27, 2004.  Given the rather 
insignificant amount regarding the change from $326.40 to 
$316.40, it is unclear as to how this amount was calculated, 
as no discussion in this regard was set forth.  Based on the 
foregoing and the veteran's assertions set forth on 
substantive appeal, the Board finds that an explanation 
regarding the debt would be useful.  The discussion should 
explain the amounts that were paid to the veteran and any 
changes, including payments made by the veteran.  The veteran 
should be apprised of the information and explanation and 
provided any additional relevant laws and regulations.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:  

1.  Prepare an accounting and/or 
discussion regarding the overpayment 
amount of the veteran's education 
assistance benefits.  The explanation 
should reflect all amounts actually paid 
to the veteran, and the amounts properly 
due, for the time period at issue, as 
well as all amounts repaid or deducted 
from the overpayment.  Explain to the 
veteran the figures for amounts paid and 
amounts that should have been paid during 
this period.  Provide a copy of the 
accounting/discussion to the veteran, and 
place a copy in the education folder.  
Also supply the veteran with all 
appropriate laws and regulations.  

2.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the August 2005 SOC.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



